IN THE SUPREME COURT OF THE STATE OF DELAWARE

DIONTE DUBOSE,                             §
                                           §   No. 220, 2016
             Defendant Below,              §
             Appellant,                    §
                                           §   Court Below - Superior Court
      v.                                   §   of the State of Delaware
                                           §
STATE OF DELAWARE,                         §
                                           §   ID. No. 1507021564
             Plaintiff Below,              §
             Appellee.                     §

                           Submitted: November 16, 2016
                            Decided: December 12, 2016

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      This 12th day of December 2016, upon consideration of the parties’ briefs and

the record of the case, it appears that:

      1. The Superior Court order which is the subject of this appeal is one which

granted in part and denied in part a motion to suppress evidence which was filed by

the appellant, defendant below, Dionte DuBose. DuBose appealed that portion of the

order which denied the motion in part. We have determined that the portion of the

order denying the motion in part should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its order dated April 18, 2016.

      2. No cross-appeal was filed pertaining to that portion of the Superior Court’s
order which granted the motion in part. We make no determination concerning the

portion of the order which granted the motion in part and express no opinion

concerning the appropriateness of that portion of the order.

      NOW, THEREFORE, it is the order of the Court that the judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                             Justice